DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both “Combination Module” and “Output Module” shown in Figure 1. According to the specification discussed in line 6 of paragraph [0074], the reference character “106” for the “Output Module” should be “108”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0074], line 5, “an output module 106” should be “an output module 108”. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  

1. (Currently Amended) A system for linear signal processing with signal decomposition, the system comprising:
a decomposition module configured to receive an analog input signal and perform the signal decomposition, the signal decomposition comprising slicing the analog input signal into a plurality of slices to produce one or more analog components and one or more digital components, the decomposition module directing each of the plurality of slices to one of a plurality of paths; and 
a processing module configured to perform one or more linear operations on at least one of the plurality of signal paths.

6. (Currently Amended) The system of claim 1, further comprising an output module configured to output the signal of one or more of the signal paths.

7. (Currently Amended) The system of claim 1, further comprising a combination module configured to combine one or more of the plurality of signal paths, and an output module configured to output the combined signal.

10. (Currently Amended) The system of claim 8, wherein the decomposition module performs the signal decomposition by applying a dc offset on each of the plurality of signal paths, and the one or more linear operations performed by the processing module comprise amplification after each of the dc offsets.

11. (Currently Amended) A method for linear signal processing with signal decomposition, the method comprising:
receiving an analog input signal;
performing the signal decomposition by slicing the analog input signal into a plurality of slices to produce one or more analog components and one or more digital components;[[,]]
directing each component to one of a plurality of signal paths; and
performing one or more linear operations on the plurality of signal paths.

20. (Currently Amended) The method of claim 11, wherein performing the signal decomposition comprises applying a dc offset on each of the plurality of signal paths, and performing the one or more linear operations comprises performing amplification after each of the dc offsets.

Claims 2-5, 8, and 9 depend either directly or indirectly from claim 1, therefore they are also objected.
Claims 12-19 depend either directly or indirectly from claim 11, therefore they are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, lines 1-2, the term “a combination module to combine one or more of the plurality of signal paths” is vague and indefinite, any combination circuit requires to combine at least two things. It is suggested change “a combination module to combine one or more of the plurality of signal paths” to “a combination module to combine two or more of the plurality of signal paths”.   
Claim 17, line 2, “the term “the combined signal” lacks antecedent basis.
Claims 8 and 10 depend either directly or indirectly from claim 7, therefore they are also rejected.
Claim 18 depends from claim 17, therefore it is also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 11-12, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SNELGROVE (US 2015/0015428 A1), hereinafter “Snelgrove”.
Regarding claims 1 and 9, Snelgrove illustrates alternative analog to digital conversion systems for linear signal processing with signal decomposition, for example, the analog to digital conversion system (328) shown in Figure 8 comprising: a decomposition module (mixers 284, low pass filters 292, and sub-converters 174 implemented in four signal paths) to receive an analog input signal (238) and perform signal decomposition, the signal decomposition comprising slicing (splitting) the analog input signal into a plurality of slices (four slicers) to produce one or more analog components (performed by the mixers 284 and the low pass filters 292) and one or more digital components (performed by the sub-converters 174), the decomposition module directing each of the plurality of slices to one of a plurality of paths (four signal paths); and a processing module (digital filters 332) to perform one or more linear operations (claim 9 defines the one or more linear operations each comprise one of amplification, mixing, filtering, convolution, frequency translation, and optical driving, wherein the mixers 284 and the low pass filters 292 perform mixing and filtering linear operations) on at least one of the plurality of signal paths.
Regarding method claims 11 and 19, the claimed features recited in the method claims 11 and 19 are similar to the claimed limitations of the apparatus claims 1 and 9 for the similar reasons stated above. 
Regarding claims 2 and 12, although Snelgrove does not explicitly show or teach that the signal decomposition comprises slicing the analog input signal into the plurality of slicers by an amplitude of the analog input signals, as shown in the embodiment of Figure 4, wherein the analog to digital conversion system is an 80 GHz ADC split into four signal paths, and Figure 17 illustrates a voltage gain amplifier is being used after each mixer including bandwidths. Therefore, the conversion system for slicing the analog input signal (14 or 238) into the plurality of slicers (signal paths) is inherently by an amplitude, such as the amplitude of the voltage gain and/or the bandwidth of the analog input signals.
Regarding claims 6 and 16, the converter system shown in Figure 8 further comprising an output module (combiner 336) to output the signal of one or more of the signal paths.
Regarding claims 7 and 17, the converter system shown in Figure 8 further comprising a combination module (combiner 336) to combine one or more of the plurality of signal paths, and an output module (combiner 336) to output the combined signal.
Regarding claims 8 and 18, wherein combining the plurality of signal paths comprises summing (combiner 336) the plurality of signal paths.

Allowable Subject Matter
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 20 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the PTO-892 relate conversion circuits for converting an analog input signal into a plurality of analog and/or digital signals by a plurality of signal stages for linear signal processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632